Citation Nr: 0423470	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  98-03 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to July 
1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1998 RO decision, which denied service 
connection for PTSD.  In January 2000, the Board remanded the 
case to the RO for additional development.  

In April 2004, the veteran appeared at the RO and testified 
at a video conference hearing that was conducted by the 
undersigned Veterans Law Judge sitting in Washington, D.C.; a 
transcript of that hearing is associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran if she 
is required to take further action.


REMAND

The veteran contends that she currently has PTSD as a result 
of sexual harassment while stationed in Germany between June 
1990 and June 1991.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2003).

This case, in part, relates to the sufficiency of the 
evidence corroborating the occurrence of an adequate 
"stressor" during service.  When PTSD is based on in-
service sexual assault, evidence from sources other than the 
veteran's records may corroborate the veteran's account of 
the stressor incident.  Examples of such evidence include, 
but are not limited to:  records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
38 C.F.R. § 3.304(f)(3).

Additionally, evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in the mentioned sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to:  a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  Id.

Furthermore, pertinent provisions of Manual M21-1 
specifically address the types of documentation that may be 
used to corroborate the occurrence of a stressor where the 
alleged stressor event is physical or sexual assault.  See 
M21-1, Part III, Change 49 (February 1996) par. 5.14c; see 
also YR v. West, 11 Vet. App. 393, 399 (1998).

The law is clear that VA will not deny a PTSD claim that is 
based on in-service sexual assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or that evidence of behavior changes may 
constitute credible supporting evidence of the stressor, and 
allowing him/her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
As well, VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a sexual assault 
occurred.  38 C.F.R. § 3.304(f)(3).

Although the veteran has submitted her own detailed 
statements regarding her alleged sexual harassment, based on 
a review of the claims file this case is remanded to the RO 
to ensure that it has strictly complied with the above 
described notification requirements of 38 C.F.R. § 
3.304(f)(3).  

Furthermore, it appears that additional VA medical records 
may be available.  At her April 2004 hearing, the veteran 
indicated that she had recently been receiving treatment for 
PTSD at the Brecksville, Ohio VA Medical Center.  She stated 
that she had talked with her counselor in 2003 prior to going 
for an evaluation.  A review of the file shows that the RO's 
last request for records of the veteran from Brecksville VAMC 
was in March 2000, which yielded records dated up to 
April 1999.  Thus, the RO should to obtain any pertinent 
updated treatment records indicated by the veteran.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Finally, the Board finds that a contemporary VA examination 
in connection with the veteran's PTSD claim is in order.  The 
record shows that during service, in 1991, the veteran was 
counseled for disciplinary problems just prior to her 
separation.  Some years after her separation the veteran 
filed a detailed statement containing allegations of sexual 
harassment while on active duty.  The U.S. Army Criminal 
Investigation Command in March 1997 found there was probable 
cause to believe certain alleged offenses were committed, but 
further investigation was not within its purview.  

VA medical records show that, beginning in February 1997, the 
veteran sought treatment for increasing symptoms of 
flashbacks, nightmares, tearfulness, decreased energy, and 
appetite changes, apparently related to sexual harassment 
during service in Germany.  In a VA examination conducted in 
November 1997, she was diagnosed with a personality disorder, 
and the examiner opined that the veteran did not have PTSD.  
Since then, however, the veteran has been seen in the VA 
outpatient clinic, where her diagnoses in 1999 included rule 
out PTSD, mood disorder, anxiety disorder, depression, major 
depressive disorder, and borderline personality disorder.  
Moreover, at her April 2002 hearing, the veteran maintained 
that she had been diagnosed with and recently treated for 
PTSD at the VA.  

Thus, from the available medical evidence the nature and 
etiology of the veteran's mental disability remains unclear.  
The case is therefore remanded to arrange for a VA 
examination to clarify the veteran's diagnosis, with 
particular emphasis on confirming or ruling out a diagnosis 
of PTSD.  



Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Particularly, the RO should 
ensure that it has completely complied 
with the notification requirements of 38 
C.F.R. § 3.304(f)(3).  In that regard, 
the RO should invite the veteran to 
submit any additional evidence in support 
of her claim for service connection for 
PTSD, to include statements from friends 
or relatives, and also invite her to 
identify potential alternative sources of 
supporting evidence regarding her alleged 
in-service stressor(s).   

2.  The RO should obtain the names and 
addresses of all health care providers (VA 
or non-VA), and the approximate dates of 
treatment, relevant to evaluation of the 
veteran for mental health problems.  After 
receiving this information and any 
necessary releases, the RO should take all 
appropriate steps to obtain copies of 
identified records not already obtained 
for association with the claims file, to 
include any Brecksville VA Medical Center 
treatment records dated from April 1999. 

3.  The RO should arrange for the veteran 
to undergo a VA psychiatric examination in 
order to determine the nature and etiology 
of any mental disability.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All necessary tests 
should be accomplished.  All clinical 
findings should be reported in detail in 
the examination report.  Based upon the 
examination results and the review of the 
claims files, the examiner should identify 
all existing psychiatric disorders.  The 
examiner's attention is drawn to the 
veteran's report of being sexually 
harassed by male superiors during service 
in Germany between June 1990 and June 
1991, as constituting stressful events.  
The examiner is requested to specifically 
confirm or rule out a diagnosis of PTSD 
under DSM-IV.  If PTSD is diagnosed the 
examiner should specifically identify the 
stressor(s) supporting the diagnosis.  If 
PTSD is not diagnosed, the examiner should 
explain why the veteran does not meet the 
criteria for this diagnosis.  A complete 
rationale for all opinions expressed 
should be provided.  

4.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's claim 
of entitlement to service connection for 
PTSD, based on a review of the entire 
evidentiary record.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should provide her 
and her representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless she receives further notice.  
She does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

